                          Case 2:20-cv-00887-JCM-VCF Document 16
                                                              17 Filed 01/07/21
                                                                       01/13/21 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     6    Email: daniel.aquino@jacksonlewis.com

                     7    Attorneys for Defendant
                          Nevada Restaurant Services, Inc.
                     8
                     9                                 UNITED STATES DISTRICT COURT

                     10                                      DISTRICT OF NEVADA

                     11    LISA ZACCARIA,
                                                                               Case No.: 2:20-cv-00887-JCM-VCF
                     12                   Plaintiff,
                                                                               STIPULATION AND ORDER FOR
                     13           vs.                                          DISMISSAL WITH PREJUDICE

                     14    NEVADA RESTAURANT SERVICES, INC.,
                           dba DOTTY’S, a domestic corporation,
                     15
                                          Defendants.
                     16
                     17
                                 IT IS HEREBY STIPULATED AND AGREED by and between the parties and respective
                     18
                          counsel, that the above-entitled case be dismissed with prejudice, each party to bear its own
                     19
                          ///
                     20
                          ///
                     21
                          ///
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:20-cv-00887-JCM-VCF Document 16
                                                              17 Filed 01/07/21
                                                                       01/13/21 Page 2 of 2




                     1    attorneys’ fees and costs.

                     2             Dated this 7th day of January, 2021.

                     3     LAW OFFICE OF                                    JACKSON LEWIS P.C.
                           MULLINS & TRENCHAK
                     4
                     5     /s/ Philip J. Trenchak                           /s/ Daniel I. Aquino
                           Philip J. Trenchak, Esq., Bar No. 9924           Lisa A. McClane, Bar No. 10139
                     6     1614 S. Maryland Parkway                         Daniel I. Aquino, Bar No. 12682
                           Las Vegas, Nevada 89104                          300 S. Fourth Street, Suite 900
                     7                                                      Las Vegas, Nevada 89101
                           Attorney for Plaintiff
                     8                                                      Attorneys for Defendant

                     9
                                                                          ORDER
                     10
                                   IT IS HEREBY ORDERED: This matter is dismissed with prejudice, each party to bear
                     11
                          its own attorneys’ fees and costs.
                     12
                                         January
                                   Dated this      13, 2021.
                                              ____ day of January, 2021.
                     13
                     14
                     15                                                         District Court
                                                                                UNITED         Judge/Magistrate
                                                                                          STATES    DISTRICT Judge
                                                                                                                JUDGE

                     16   4838-4209-1222, v. 1

                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
